                              United States District Court
                            Western District of North Carolina
                                   Asheville Division

          Karen Sue Wilson,             )            JUDGMENT IN CASE
                                        )
               Plaintiff,               )           1:19-cv-00053-MR-WCM
                                        )
                  vs.                   )
                                        )
      Marion Police Department          )
     Mission McDowell Hospital          )
     Marion Sheriff's Department        )
     Wake Forest Baptist Hospital,      )
           Defendant(s).                )

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;

IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s March 4, 2019 Order.

                                               March 4, 2019
